Citation Nr: 1718617	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-02 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disability, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral eye disability, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a lung disability, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James D. Pacitti, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1946 to March 1948.  He has been incompetent for VA purposes since September 2013.  The appellant is the Veteran's wife, who has been appointed his legal guardian and fiduciary.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran filed a claim for entitlement to service connection for PTSD.  The Board notes that the evidence of record indicates the Veteran has multiple psychiatric diagnoses.  Therefore, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder, the Board has expanded the claim to include all acquired psychiatric disorders, to include PTSD, to be consistent with the Court's decision in Clemons.  

The claims were remanded in February 2017 to respond to the Veteran's request for a videoconference hearing before a member of the Board in his October 2013 substantive appeal.  In March 2017, the appellant's representative indicated in writing that she wished to withdraw the request.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, a vision disability, a lung disability, prostate cancer, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1952 rating decision denied entitlement to service connection for defective vision (refractive error), claimed as an eye condition, and a back condition; the Veteran did not appeal the decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the August 1952 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for an eye disability and a back disability.

3.  The competent evidence does not reflect a diagnosis of a neck disability during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The August 1952 rating decision is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008; currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and material evidence 

The Veteran's initial claims for service connection for defective vision (refractive error), claimed as an eye condition, and a back condition were denied in an August 1952 rating decision.  In January 2008, the Veteran filed claims of entitlement to service connection for complications of a compression fracture in the back and shrapnel in the eye.  The claims have been construed as claims to reopen entitlement to service connection for a back disability and a bilateral eye disability.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO's August 1952 denial of the Veteran's claim for defective vision was denied due to finding insufficient evidence to establish that an eye disability was incurred or aggravated by his military service.  The claim for a back condition was denied due to finding insufficient evidence to establish a diagnosis that was related to military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision in a timely manner or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; VA Regulation 1008; currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The evidence received since the August 1952 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA and private medical records and the Veteran's lay statements indicating that has a current back disability and that a back disability may have had onset in active service and an eye disability may be related to exposure to ionizing radiation.  The new evidence raises a reasonable possibility of substantiating the claim as it demonstrates that the Veteran may have a current back disability that began in service and addresses a nexus between current back and eye disabilities and incidents in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claims for service connection for back and bilateral eye disabilities are reopened and will be considered on the merits.

II. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he has a neck disability manifested by symptoms of chronic pain due to radiation exposure in active service.  

With respect to whether the Veteran has a current disability, the evidence does not reflect a diagnosis of a neck disability at any time during the pendency of the appeal.  Although VA medical records indicate the Veteran was treated for pain and limited motion caused by lumbosacral spine disorders, there is no evidence of complaints or treatment for any cervical spine or neck disorder.  The medical records note that the Veteran's neck was symmetrical and supple, with non-palpable thyroid glands and no jugular venous pressure or lymphadenopathy.

The Board acknowledges the Veteran's reports of neck pain and his contentions that he has a neck disability related to radiation exposure in service; however, there is no indication that he or the appellant has the training or experience required to diagnose a neck disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran and the appellant are competent to report the Veteran's observable symptoms and symptoms that were reported to the appellant by the Veteran, the diagnosis of a neck disability is not capable of lay observation and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability existed and the etiology of such is not competent medical evidence.

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of a neck disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for a neck disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).










      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a vision disability is reopened and, to that extent, the appeal is granted.

Service connection for a neck disability is denied.


REMAND

The Board finds additional development is warranted before the remaining claims on appeal may be adjudicated.

A remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims for service connection for an acquired psychiatric disorder, to include PTSD, and a back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In support of his claims of entitlement to service connection for an acquired psychiatric disorder and a back disability, the Veteran indicated that he was treated at a U.S. Naval Hospital in Guam.  Specifically, the Board notes that the Veteran reported in-service hospital treatment for a back injury in his initial application for benefits in January 1952 and that he was taken to the hospital in Guam following a stressful incident in service.  The Board notes that some of the Veteran's service records were obtained that indicate the Veteran was transferred for hospital care at a U.S. Naval Hospital in Guam in March 1947, April 1947, and from August to September 1947.  Therefore, the Board finds additional development is warranted to obtain any medical records from the U.S. Naval Hospital in Guam.

In addition, the acquired psychiatric disorder and back disability claims also warrant VA examinations and/or medical opinions on remand.  The Board notes that generally, a VA examination would be provided when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has been deemed incompetent since September 2013 due to dementia, VA treatment records note he suffered a stroke in 2010 that left him unable to speak, and recent correspondence by the appellant's representative indicate he was unable to attend a hearing due to his health, it appears unlikely that he would be able to attend a VA examination and medical opinions on the current evidence of record may be more appropriate.  However, appropriate examinations should also be provided if the examiner determines that the Veteran would be able to meaningfully participate in an examination.

With regard to an acquired psychiatric disorder, to include PTSD, the Veteran reported in-service stressors that included contact with a leper colony, that his ship almost sank during a typhoon and resulted in hospitalization, and that he was assaulted by three crew members while on night watch duty.  A July 2011 VA treatment record reviewed the Veteran's relevant history, noted the Veteran's report of in-service military sexual trauma, and provided diagnoses of chronic PTSD, depressive disorder not otherwise specified, and probable cognitive disorder not otherwise specified.  A June 2014 VA record indicated the Veteran had a mood disorder not otherwise specified and that a PTSD diagnosis was given in 2011 and reaffirmed in July 2013.  As such, the Board finds sufficient evidence to warrant an additional development in light of evidence of a current psychiatric disorder as well as indications of in-service incidents and symptomatology since.  The threshold for finding a link between current disability and service is low for the purposes of providing additional development in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a back disability, the Board finds additional development consistent with McLendon is also in order due to evidence of a current back disability and symptomatology since service.  A January 2009 VA record found lumbar spine arthritis and diagnosed spinal stenosis with a numb left leg, noting that the Veteran reported left leg numbness since 1946.  A March 2009 VA treatment record diagnosed degenerative disc disease with lumbar stenosis, noted a history of low back pain since 1946, and reported the Veteran's pain progressed since diving off an aircraft carrier in service.  

With regard to the remaining claims of entitlement to service connection for bilateral eye, lung, and prostate cancer disabilities, the Board finds additional development consistent with 38 C.F.R. § 3.311 is warranted to determine whether the Veteran was exposed to ionizing radiation in active service.

The Board notes that the Veteran's claim disabilities based on radiation exposure are not listed under 38 C.F.R. § 3.309(d) and are not eligible for service connection on a presumptive basis.  However, the provisions of 38 C.F.R. § 3.311 dictate that service connection may be warranted if the veteran has been exposed to ionizing radiation and develops other radiogenic diseases five years or more after service.  38 C.F.R. § 3.311(c).  Radiogenic diseases under that regulation include prostate cancer and other claimed diseases may be considered radiogenic if the veteran has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(2), (4).  

The appellant asserts that the Veteran was exposed to ionizing radiation due to Naval service in the Pacific that brought his ship in close proximity to testing sites for Operation Crossroads between March 1946 and June 1946 and Operation Sandstone from April 1948 to May 1948.  The appellant's attorney has contended that atomic and nuclear fission bombs were detonated within those time periods and that the Veteran was told that he would suffer health issues and shorter life expectancy due to the radiation exposure.  A May 2011 statement by private physician, Dr. M.C., listed the Veteran's health problems of prostate cancer, vision problems, PTSD, respiratory disabilities, to include acute bronchitis and lung disease, and opined that they could be related to radiation exposure in service.  An April 2008 private opinion by Dr. R.G. also notes the Veteran's lung disorders, to include chronic obstructive pulmonary disease (COPD), could be related to radiation.

Based on the above, the Board finds the claims must be remanded for a dose assessment by the Under Secretary for Health.  See 38 C.F.R. § 3.311(a)(1)-(2)(iii).  If it is determined that the Veteran was exposed to ionizing radiation in service, then the claims should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since July 2014.

2.	Undertake all necessary development to obtain medical records related to the Veteran's hospitalizations at the U.S. Naval Hospital in Guam from March to April 1947 and August to September 1947.  

Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  If any records are not available, the claims file should be annotated as such and the appellant and her attorney so notified.

3.	After completing any records development, forward the Veteran's service records to the Under Secretary for Health in accordance with the procedures for obtaining dose estimates outlined at 38 C.F.R. § 3.311(a)(2); and request a radiation dose estimate for the Veteran. 

4.	After obtaining a dose estimate, if the requirements of 38 C.F.R. § 3.311(b)(1) are met, refer the claims to the Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's prostate cancer, bilateral eye disability, acquired psychiatric disorder, and/or respiratory disabilities resulted from exposure to radiation in service.

5.	After completing any records development, the claims file should then be sent to an examiner to determine whether any psychiatric disability present during the period of the claim is related to the Veteran's service.

The examiner is directed to review the claims file and provide an opinion as to whether an examination of the Veteran is feasible and beneficial based on his current medical status.  If the examiner determines an examination would be appropriate in response to the request, one should be scheduled.  

Based on the review of the Veteran's pertinent history and the examination results, if appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability present during the period of the claim (since approximately 2008) had its onset in service or is otherwise etiologically related to active service, to include stressful incidents in naval service in the Pacific.

The examiner is directed to confirm or rule out whether the Veteran has had a diagnosis of PTSD under DSM-IV or DSM-5 during the period of the claim (since approximately 2008).  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  If any opinion cannot be offered considering both the DSM-IV and DSM-V the reason for this should specifically be stated.  For example, is there a deficiency in the knowledge of the examiner, medical science in general, the record before the examiner, etc.?  

The rationale for all opinions expressed must also be provided.  The examiner must specifically address July 2011 and July 2014 VA medical records that indicate diagnoses of PTSD, depressive disorder not otherwise specified, probable cognitive disorder not otherwise specified, and mood disorder not otherwise specified.  

6.	After completing any records development, the claims file should then be sent to an examiner to determine whether any back disability present during the period of the claim is related to the Veteran's service.  If the examiner determines that it is feasible for the Veteran to appear for an examination based on a review of the Veteran's current medical status, one should be scheduled.  

Based on the review of the Veteran's pertinent history and the examination results, if appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any back disability present during the period of the claim (since approximately 2008) began in, was caused by, or is otherwise etiologically related to active service.

The rationale for all opinions expressed must also be provided.  The examiner must specifically address January 2009 and March 2009 VA treatment records indicating the Veteran had low back pain and left leg numbness since 1946.  

7.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


